Citation Nr: 1012682	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  07-20 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for coronary disease, 
to include coronary calcification.

2.  Entitlement to an initial compensable rating for right 
knee osteoarthritis. 
 
3.  Entitlement to an initial compensable rating for 
hypertension. 
 
4.  Entitlement to an initial compensable rating for 
hepatitis C with fibrosis. 
 
5.  Entitlement to a compensable rating for the period 
ending May 4, 2009, and a rating in excess of 10 percent 
disabling for the period beginning May 4, 2009 for arthritis 
of the left knee.


REPRESENTATION

Appellant represented by:	New Jersey  Department of 
Military and Veterans Affairs
ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1982 to December 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The issue of entitlement to a compensable rating for right 
knee osteoarthritis is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence does not reveal a 
diagnosis of any coronary disease.

2.  In September 2009, prior to the promulgation of a 
decision addressing the claims for compensable ratings for 
hypertension and hepatitis C, and for a compensable rating 
for the period ending May 4, 2009, and a rating in excess of 
10 percent disabling for the period beginning May 4, 2009 
for arthritis of the left knee, the appellant notified the 
Board that a withdrawal of these issues was requested.






CONCLUSIONS OF LAW

1.  A coronary disability was not incurred in or aggravated 
by the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant for the issues of entitlement to compensable 
ratings for hypertension and hepatitis C, and for a 
compensable rating for the period ending May 4, 2009, and a 
rating in excess of 10 percent disabling for the period 
beginning May 4, 2009 for arthritis of the left knee have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a 
claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify set out above was satisfied by way 
of a letter sent to the Veteran in February 2006 that fully 
addressed the notice elements noted above and was sent prior 
to the initial AOJ decision in this matter.  The letter 
informed the Veteran of what evidence was required to 
substantiate the claim and of the Veteran's and VA's 
respective duties for obtaining evidence.  A May 2006 letter 
discussed how disability ratings and effective dates are 
assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and other 
pertinent records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records.  The Veteran was afforded a VA examination in 
February 2006.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1111, 1112, 
1113, 1131, 1137; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that a Veteran seeking disability benefits 
must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

For certain chronic disorders, including cardiovascular 
disorders, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.307, 3.309(a) (2009).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, 
with the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for a 
coronary disease, to include coronary calcification.  The 
Veteran contends that he has a coronary disability and that 
the disability was caused by his active service.  An October 
1997 service treatment record indications that a cardiac 
fluoroscopy revealed borderline calcification of the 
coronary artery.

The Veteran was afforded a VA examination in February 2006.  
The examiner stated that there was no evidence that the 
Veteran had any coronary artery disease.  He reviewed the 
Veteran's October 1997 service treatment record and stated 
he was unclear what borderline coronary artery calcification 
meant.  He went on to state that the Veteran had no history 
of coronary artery disease and had a history of good 
exercise capacity.

In light of the evidence the Veteran is not entitled to 
service connection for coronary disease, to include coronary 
calcification.  The Veteran has not been diagnosed with any 
coronary disease.  While he was noted to have coronary 
calcification in the service, the Veteran has not indicated 
how this notation has manifested a disability.  He also has 
not sought treatment for the disease since the 1997 in-
service notation.  As he has not sought treatment, received 
a diagnosis, or offered any debilitating affects of coronary 
calcification, the Veteran has not demonstrated any coronary 
disability.  In the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As such his claim 
must be denied.

III.  Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may 
be made by the appellant or by his authorized 
representative.  38 C.F.R. § 20.204.  The Veteran submitted 
a statement in September 2009 which indicated that the 
Veteran wished to withdraw several issues including 
entitlement to a compensable rating for hypertension and 
hepatitis C with fibrosis, and for a compensable rating for 
the period ending May 4, 2009, and a rating in excess of 10 
percent disabling for the period beginning May 4, 2009 for 
arthritis of the left knee.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration regarding these issues.  Accordingly, the 
Board does not have jurisdiction to review the appeal of 
these issues and they are dismissed.


ORDER

Entitlement to service connection for coronary disease, to 
include coronary calcification is denied.


REMAND

The Veteran was granted service connection for right knee 
osteoarthritis in May 2006.  He was assigned a 
noncompensable rating.  The Veteran contends his current 
condition is more severe than that contemplated by his 
current rating.

The Veteran was afforded a general VA medical examination in 
February 2006.  In March 2008 he underwent surgical 
arthroscopy of the right knee.  The duty to conduct a 
contemporaneous examination is triggered when the evidence 
indicates that there has been a material change in a 
disability or that the current rating may be incorrect.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 
11-95 (1995), 60 Fed. Reg. 43,186 (1995).  The Veteran's 
knee surgery represents a material change in the Veteran's 
condition and an examination is required to establish the 
extent of his disability after this procedure.  

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, and severity of his 
right knee disability.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should note in the examination 
report that the claims folder and the 
remand have been reviewed.  All indicated 
tests and studies should be performed, 
including range of motion tests.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached in a legible report. 
 
2.  Thereafter, readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted in full, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


